Order filed February 11, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00033-CV
                                  ____________

        IN RE MARIA CRISTINA NEWALL DE KALLOP, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                              Probate Court No. 4
                            Harris County, Texas
                        Trial Court Cause No. 475,050

                                    ORDER

      On January 15, 2020, relator Maria Cristina Newall de Kallop filed a petition
for writ of mandamus asking this court to compel the Honorable James Horwitz,
presiding judge of the Probate Court No. 4 of Harris County, to vacate his Order
Granting Motion to Compel (the “Compel Order”) and Order Denying Motion to
Quash and Motion for Protection, signed on January 6, 2020.
      Relator also has filed a motion for temporary relief, asking our court to stay
the Compel Order pending our decision on the petition.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the Compel Order stayed until a final decision by this court on
relator’s petition for writ of mandamus, or until further order of this court.

      Relator also has filed a motion for leave to file two items (yearbook photos)
for in camera review by our court, which allegedly were reviewed in camera by the
Probate Court. Texas Rule of Civil Procedure 76a provides: “Court records may not
be removed from court files except as permitted by statute or rule.” Tex. R. Civ. P.
76a(1). “For purposes of this rule, court records means:(a) all documents of any
nature filed in connection with any matter before any civil court, except: (1)
documents filed with a court in camera, solely for the purpose of obtaining a ruling
on the discoverability of such documents; (2) documents in court files to which
access is otherwise restricted by law; (3) documents filed in an action originally
arising under the Family Code.” Tex. R. Civ. P. 76a(2). The record does not show
that Rule 76a has been satisfied with respect to the items at issue or that any of the
rule’s exceptions apply to those items. We DENY relator’s motion for leave to file
these items for in camera review.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Spain and Bourliot.



                                           2